DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s amendment filed on 7/14/2021.
Upon further consideration and examiner’s search update, the previous indicated allowable claims are being withdrawn; and with new art/rejection follows:
Currently, claims 1-9 are pending and examined. 
Terminal Disclaimer
The terminal disclaimer filed on 5/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,694,853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claims 4-9 are objected to because of the following informalities: claim 1, line 13; a phrase “second adjustable straps” should be read “second adjustable strap”.  Appropriate correction is required. Claims 5-9 depending upon the objected claim 4 are also objected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Re claim 1, line 11; a citation “the strap” is confusing and indefinite because does not clear if the Applicant meant by “the second adjustable strap”? Clarification is required. Claims 2-3 depending upon the rejected claim 1 are also rejected. Claims 5-7; having the same issues (e.g. the strap or the straps) as mentioned are also rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 4,345,345 to Holtz.
Re claim 1: Holtz discloses (Fig. 1) a support device configured to overlay a seating assembly and further configured to support a user, the support device comprising: a first elongated bolster 1 configured to support a first thoracic side of the user; a second elongated bolster 2 configured to support a second thoracic side of the user; a first adjustable strap 3 coupled to an upper portion of the first elongated bolster 1 and an upper portion of the second elongated bolster 2 such that the first adjustable strap 3 connects each of the first and second elongated bolsters 1, 2 on the upper portion of the first elongated bolster 1 and the upper portion of the second elongated bolster 2; a second adjustable strap 3 coupled to a lower portion of the first elongated bolster 1 and a lower portion of the second elongated bolster 2 such that the strap 3 connects each of the first and second elongated bolster 1, 2 on the first and second elongated bolster respective lower portions; wherein when the first 
Note, the claims are sole draw to a sub-combination of “a supportive device”; therefore, any relationship with “a user” or “a seating assembly” is being considered as “functional” and also “a user” is not structural element of the claimed invention.  
Re claim 2: wherein the first adjustable strap 3 and the second adjustable strap 3 are configured to wrap around the seating assembly on a posterior side of the seating assembly (see col. 2, lines 27-28).
Re claim 3: wherein each of the first and second elongated bolsters 1, 2 comprises a hollow interior and a closeable pouch 12 (col. 2, lines 30-31) configured to allow the user to change a material in the hollow interior of each of the elongated bolsters 1, 2.
Re claim 4: Holtz discloses a method for supporting a user seated in a seating assembly (col. 2, line 26-28), the method comprising: overlaying a support device on the seating assembly, the support device comprising a first elongated bolster 1 configured to support a first thoracic side of the user and a second elongated bolster 2 configured to support a second thoracic side of the user; coupling the support device to the seating assembly (col. 2, lines 26-28) by placing a first adjustable strap 3 around the seating assembly; adjusting (col. 2, lines 18-19) the first adjustable strap 3 so that the first adjustable strap 3 is taught against the seating assembly; seating the user in the seating assembly and support 
Note, a citation “a user” is not part of structural elements of the claimed invention.  
Re claim 5: wherein coupling the support device to the seating assembly comprises adjusting the first adjustable strap 3 (col. 2, lines 18-19) such that the strap is taught against a back of the seating assembly.
Re claim 6: wherein adjusting each of the straps 3 such that the user is supported on the first thoracic side the second thoracic side comprises tightening the first adjustable (col. 2, lines 18-19) strap such that the first and second elongated bolsters 1, 2 move toward each other for a tapered (Fig. 7) to support the user’s thoracic sides, neck and head of the user.
Re claim 7: wherein adjusting each of the straps 3 such that the user is supported on the second thoracic side, the second thoracic side comprises tightening the second adjustable strap such that the first and second elongated bolsters form a parallel shape (Fig. 1) with respect to the other to support the thoracic sides of the user.
Re claim 8: wherein the elongated bolsters 1, 2 comprise a hollow interior and a closeable pouch 12 configured to allow the user to change a material in the hollow interior of the bolsters 1, 2.
Re claim 9: (see also Note above of the claim 4) further comprising placing a user in the seating assembly (col. 2, lines 26-28).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale